EXHIBIT 32.1 Section906 Certification of Chief Executive Officer I, Joel P. Moskowitz certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350, that: the Company’s Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2011 (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 780(d)); and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:October 25, 2011 By: /s/JOEL P. MOSKOWITZ Joel P. Moskowitz Chief Executive Officer
